DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference character “410” has been used to designate both “display harness” and “main harness”; and reference character “420” has been used to designate both “main harness” and “display harness”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "410" and "420" have both been used to designate “main harness” and “display harness”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Objections
Claim 1 is objected to because of the following informalities:  
The final line of claim 1 (line 20) does not end in a period and should be amended to instead recite “…the cabinet.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“water supply” in claims 1 and 17; and
“water discharger” in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly In determining whether a lack of enablement exists, the Wands factors (see MPEP 2164.01(a)) are considered as follows
Regarding claim 8,
Lines 5-8 recite: “a display harness that provides an electrical connection between the display panel and the control panel, wherein the control panel includes a main harness coupled to the display harness, and wherein the display harness and the main harness are coupled to each other at the base”, however there is inadequate supportive description within the specification that provides explanation as to the configuration of the main harness and display harness in relation to the control panel as defined by claim 8.  There is inadequate support within the disclosure for the claimed feature wherein “the control panel includes a main harness”; rather, the specification teaches “a main harness 420 extended from the control panel 300 and detachably coupled to the display harness 410” [¶0161], wherein “the control panel 300 and the harness 400 may be arranged side by side to facilitate repair and installation” [¶0164].  Additionally, the drawings do not support the claimed feature wherein “the control panel includes a main harness”; as seen in Figure 10, the main harness (410) comprises a main detachable portion (412) that is separate and distinct from the control panel (300) to which it is connected by main wire (411).  Moreover, there is inadequate support within the disclosure as to the specific structural configuration of the harness (400) that is electrically connected to the control panel, display panel, and driver.  The only description provided by the specification teaches: “The display harness 420 may a display detachable portion 422 coupled to a free end of the display wire 421.  The main harness 410 may include a main wire 411 extending from the control panel 300 and a main detachable portion 412 coupled to a free end of the main wire 411.  The driver harness 430 may include a driving wire 431 extending from the driver 47 and a driving detachable portion 432 coupled to a free end of the driving wire 431.  At least one of the driving detachable portion 432 and the display detachable portion 422 may be detachably coupled to the main detachable portion 412.” [¶0173].  The specification as a whole does not adequately describe the structural configuration of the main detachable portion (412), display detachable portion (422), and driving detachable portion (432).  The structures of said detachable portions (412, 422, 432) are not made explicit in the disclosure; it is unclear what structure comprising the main detachable portion (412) is capable of receiving multiple control inputs (from display detachable portion 422 and driving detachable portion 432, respectively) and relaying said multiple control inputs to the control panel via a singular main wire (411).  Additionally, the drawings do not clarify the structure of said detachable portions (412, 422, 432); Figure 10 merely illustrates said detachable portions (412, 422, 432) as rectangular blocks stacked in sequence without any specific structural detail.  None of the prior art available fairly teaches or suggests such a feature, and the operation of such a feature would not be obvious to one having ordinary skill in the art at the time of invention. Given an absence of working examples within the disclosure of the instant application, the inventor provides insufficient direction 
Regarding claim 19,
Lines 5-13 recite: “a display harness that provides an electrical connection between the display panel and the control panel, a driver harness that provides an electrical connection between the driver and the control panel, wherein the control panel includes a main harness coupled to the display harness and the driver harness, and wherein the driver harness and the display harness are coupled to each other at a position closer to the first coupling portion or the second coupling portion than to the third coupling portion”, however there is inadequate supportive description within the specification that provides explanation as to the configuration of the main harness, display harness, and driver harness in relation to the control panel as defined by claim 19.  There is inadequate support within the disclosure for the claimed feature wherein “the control panel includes a main harness”; rather, the specification teaches “a main harness 420 extended from the control panel 300 and detachably coupled to the display harness 410” [¶0161], wherein “the control panel 300 and the harness 400 may be arranged side by side to facilitate repair and installation” [¶0164].  Additionally, the drawings do not support the claimed feature wherein “the control panel includes a main harness”; as seen in Figure 10, the main harness (410) comprises a main detachable portion (412) that is separate and distinct from the control panel (300) to which it is connected by main wire (411).  Moreover, there is inadequate support within the disclosure as to the The display harness 420 may include a display wire 421 extending from the display panel D and a display detachable portion 422 coupled to a free end of the display wire 421.  The main harness 410 may include a main wire 411 extending from the control panel 300 and a main detachable portion 412 coupled to a free end of the main wire 411.  The driver harness 430 may include a driving wire 431 extending from the driver 47 and a driving detachable portion 432 coupled to a free end of the driving wire 431.  At least one of the driving detachable portion 432 and the display detachable portion 422 may be detachably coupled to the main detachable portion 412.” [¶0173].  The specification as a whole does not adequately describe the structural configuration of the main detachable portion (412), display detachable portion (422), and driving detachable portion (432).  The structures of said detachable portions (412, 422, 432) are not made explicit in the disclosure; it is unclear what structure comprising the main detachable portion (412) is capable of receiving multiple control inputs (from display detachable portion 422 and driving detachable portion 432, respectively) and relaying said multiple control inputs to the control panel via a singular main wire (411).  Additionally, the drawings do not clarify the structure of said detachable portions (412, 422, 432); Figure 10 merely illustrates said detachable portions (412, 422, 432) as rectangular blocks stacked in sequence without any specific structural detail.  None of the prior art available fairly teaches or suggests such a feature, and the operation of such a feature .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Line 13 recites the limitation “the other side of the tub”.  There is insufficient antecedent basis for this limitation in the claim.
Lines 15 and 17 recite the limitation “the lower surface of the tub”.  There is insufficient antecedent basis for this limitation in the claim.
Lines 16-17 recite the limitation “the side of the cabinet”.  There is insufficient antecedent basis for this limitation in the claim.
Lines 14-15 recite “wherein each of the first flat surface and second flat surface having a larger radius of curvature than the lower surface of the tub” which renders the 
Regarding claim 7,
Lines 3-4 recite “wherein the control panel is located between the third coupling portion and the water discharge pump” which renders the claim indefinite because there is no support for said feature in the disclosure.  Rather, paragraph [¶0152] of the specification teaches that “the control panel 300 may be disposed such that the third coupling portion 130 is disposed between the control panel 300 and the water discharge pump 275”, as illustrated in Figure 9.  The scope of the claim is unascertainable and therefore rendered indefinite.  Clarification is required.
Regarding claim 13,
Line 4 recites “wherein the control panel includes a main harness” which renders the claim indefinite because it is unclear if “a main harness” refers to the main harness established in line 7 of claim 8.  This can be corrected, for example, by an amendment instead reciting “wherein the control panel includes [[a]] the main harness”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2011/0107798 to Kawaguchi et al. (hereafter “Kawaguchi”).
Regarding claim 1,
Kawaguchi discloses a laundry treating apparatus comprising: 
a cabinet (2) that defines an opening (covered by door 10) at a front face of the cabinet [Fig. 1; ¶0063]; 
a tub (4) located in the cabinet, the tub defining an inlet that is in communication with the opening (at 9) [Fig. 2; ¶0063]; 
a water supply (at 16-18) configured to supply water into the tub [Fig. 3-5; ¶0076]; 
a water discharger (at 48-49) located below the tub and configured to discharge water out of the tub [Fig. 5; ¶0079]; 
a drum (5) rotatably provided inside the tub and configured to receive laundry [Fig. 2; ¶0063]; 
a driver (6) coupled to the tub and configured to rotate the drum [Fig. 2; ¶0069]; 
a plurality of dampers (14) connected the tub and configured to support the tub [Fig. 3; ¶0120]; and 

wherein the tub (4) includes a first flat surface provided on one side of the tub (at right side of tub 4 in Fig. 3) and a second flat surface provided on the other side of the tub facing the one side of the tub (at left side of tub 4 in Fig. 3), 
wherein each of the first flat surface and second flat surface having a larger radius of curvature than the lower surface of the tub [see Fig. 3], and 
wherein a distance between the first flat surface or second flat surface and the side of the cabinet is less than a distance between the lower surface of the tub and a bottom face of the cabinet [see Fig. 1-4], 
wherein the control panel is located between a lower surface of the tub and the bottom face of the cabinet [see Fig. 2, 9; ¶0115].
Regarding claim 2,
Kawaguchi discloses the laundry treating apparatus of claim 1, wherein the cabinet includes a base (102) that seats the control panel (via connection to frame 101) and to which the plurality of dampers (14) are coupled [see Fig. 3-4, 9; ¶0116, ¶0120, ¶0127].  
Regarding claim 3,
Kawaguchi discloses the laundry treating apparatus of claim 2, further comprising: 
a damper coupling portion including a plurality of coupling portions (at lower end of dampers 14) that are located on the base (at 135) and that are coupled to the plurality of dampers [Fig. 3-4; ¶0120], 

Regarding claim 15,
Kawaguchi discloses the laundry treating apparatus of claim 1, wherein the control panel (12) includes: 
a circuit board (not labelled, within 12) configured to control at least one of the driver, the water supply, or the water discharger; 
a buffer member (bottom surface of 12) located between the circuit board and a bottom face of the cabinet and configured to reduce vibration transmitted to the circuit board; and 
a panel cover (top and side surfaces of 12) configured to shield the circuit board from moisture [see Fig. 8-9; ¶0114].  
Regarding claim 16,
Kawaguchi discloses the laundry treating apparatus of claim 15, wherein the panel cover defines a drain groove (see Figure 8: groove in top surface of 12) that is concave from a top face of the panel cover and that is capable of discharging moisture.  Regarding the recitation “a drain groove that is concave from a top face of the panel cover and that is configured to discharge moisture”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Kawaguchi meets all the structural elements of the claim and is capable of performing said intended use if so desired [See MPEP 2114].

Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2012/0090362 to Hwang et al. (hereafter “Hwang”).
Regarding claim 17,
	Hwang discloses a laundry treating apparatus comprising: 
a cabinet that defines an opening at a front face of the cabinet and that includes a base (600) forming a bottom face of the cabinet [see Fig. 7; ¶0028, ¶0075]; 
a tub (100, 120) located in the cabinet, the tub defining an inlet (at 101) that is in communication with the opening [see Fig. 1; ¶0065-¶0066]; 
a water supply (90, 96, 97) configured to supply water into the tub [Fig. 7; ¶0102, ¶0087]; 
a water discharger (60) located below the tub and configured to discharge water out of the tub [Fig. 1; ¶0087]; 
a drum (301) rotatably provided inside the tub and configured to receive laundry [Fig. 1; ¶0072]; 
a driver (at 70) coupled to the tub and configured to rotate the drum [Fig. 4; ¶0073]; 
a plurality of dampers (500, 520, 540) connected to the base to support the tub [see Fig. 2; ¶0130-¶0133]; 
a damper coupling portion including a plurality of coupling portions (lower ends of 500, 520, 540 attached to base 600) that are located on the base and that are coupled to the plurality of dampers [see Fig. 1-4; ¶0133]; and 
a control panel (650) configured to control the water supply, the water discharger, and the driver, 

Regarding claim 20,
	Hwang discloses the laundry treating apparatus of claim 17, wherein the control panel (650) includes: 
a circuit board (not labelled, within 650) configured to control at least one of the driver, the water supply, or the water discharger;   
a buffer member (lower end of 650 at 651a-b) located between the circuit board and a bottom face of the cabinet and configured to reduce vibration transmitted to the circuit board [see Fig. 9-11; ¶0155, ¶0160]; and 
a panel cover (outer housing of 650) configured to shield the circuit board from moisture [see Fig. 7-9; ¶0151].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2011/0107798 to Kawaguchi et al. (hereafter “Kawaguchi”) as applied to claim 3 above, and further in view of US Pub. 2017/0145618 to Borlin et al. (hereafter “Borlin”).
Regarding claim 4,

wherein the plurality of dampers comprise: 
a first damper (14) coupled to a surface of the tub below the first flat surface of the tub; 
a second damper (14) coupled to a surface of the tub below the second flat surface of the tub [see Fig. 3; ¶0120], 
wherein the damper coupling portion comprises: 
a first coupling portion (at lower end of first damper 14) coupled to the first damper; and
a second coupling portion (at lower end of second damper 14) coupled to the second damper [see Fig. 3; ¶0120]; 
wherein the control panel (12) is located closer to the second coupling portion than to the first coupling portion (i.e. located at a front left portion of the cabinet) [see Fig. 3, 9; ¶0115].  
	Kawaguchi teaches first and second dampers coupled to surfaces of the tub below the first and second flat surfaces of the tub, respectively, but does not expressly teach the specific damper and damper coupling portion configuration defined by claim 4 having a first damper coupled to a surface of the tub below the first flat surface of the tub; a second damper that is spaced apart from the first damper in a direction toward the inlet and coupled to the surface of the tub below the first flat surface; and a third damper coupled to a surface of the tub below the second flat surface of the tub.  
Regarding claim 5,
Kawaguchi in view of Borlin discloses the laundry treating apparatus of claim 4, wherein the control panel (located at a front left of the cabinet) [Kawaguchi: Fig. 9] is spaced apart from the first and the second coupling portions toward the third coupling portion (at front left of the base) [Borlin: Fig. 2, 4A].  
Regarding claim 6,
Kawaguchi in view of Borlin discloses the laundry treating apparatus of claim 4, wherein the cabinet further comprises: 
a front panel that includes the opening [Kawaguchi: front surface of cabinet 2; see Fig. 1]; and 
a rear panel that forms a rear face of the cabinet [Kawaguchi: front surface of cabinet 2; see Fig. 2], and 
wherein the control panel (12) is located between the third coupling portion (at front left of base, see Fig. 2, 4A of Borlin) and the front panel of the cabinet [Kawaguchi: see Fig. 2, 9, ¶0115].

Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2012/0090362 to Hwang et al. (hereafter “Hwang”) as applied to claim 17 above, and further in view of US Pub. 2017/0145618 to Borlin et al. (hereafter “Borlin”) and US Pub. 2011/0107798 to Kawaguchi et al. (hereafter “Kawaguchi”).
Regarding claim 18,
Hwang discloses the laundry treating apparatus of claim 17, comprising: a first coupling portion coupled to a first damper (520); a second coupling portion coupled to a second damper (540); and a third coupling portion coupled to a third damper (500) [see Fig. 1-4; ¶0130-¶0133], but does not expressly teach the specific damper and damper coupling portion configuration defined by claim 18 having a first damper coupled to a surface of the tub below the first flat surface of the tub; a second damper that is spaced apart from the first damper in a direction toward the inlet and coupled to the surface of 
Borlin, however, does not teach that said first and second sides of the tub (i.e. left and right sides of tub opposite each other), under which the dampers are coupled, are flat.  However it is old and well known in the art to have such a tub configuration wherein lateral left and right sides of the tub have flat surfaces opposite to each other.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04].  Therefore, in said modified device of Hwang in view of Borlin and Kawaguchi, the first damper coupled to a surface of the tub below a first flat surface of the tub; the second damper that is spaced apart from the first damper in a direction toward the inlet and coupled to the surface of the tub below the first flat surface; and the third damper coupled to a surface of the tub below a second flat surface of the tub.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of invention. 

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pub. 2009/0205378 to Helgesen
US Pub. 2009/0205690 to Gault et al.
US Pat. 8,828,148 to Poyner et al.
US Pub. 2005/0155394 to Brauchle
US Pub. 2013/0145799 to Lee et al.
	US Pub. 2005/0217323 to Lee et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711